Citation Nr: 0023975	
Decision Date: 09/08/00    Archive Date: 09/12/00

DOCKET NO.  00-17 343	)	DATE
	)
	)


THE ISSUE

Eligibility for payment of attorney fees from past-due 
benefits.


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Muskogee, Oklahoma.  The veteran 
served on active duty from August 1966 to August 1969.





FINDINGS OF FACT

1.  The September 1999 fee agreement between the veteran and 
his attorney provides for direct payment of a 25 percent 
contingency fee by VA to the attorney.

2.  The RO has not addressed the issue of entitlement or 
eligibility to attorney fees based on the September 1999 fee 
agreement between the veteran and his attorney.


CONCLUSION OF LAW

The Board lacks jurisdiction to review, in the first 
instance, the September 1999 attorney fee agreement providing 
for direct payment of a contingency fee by the VA to the 
veteran's attorney.  38 U.S.C.A. §§ 7104(c), 5904(c)(2) (West 
1991 & Supp. 2000); 38 C.F.R. §§ 20.101 (1999), Scates v. 
Gober, No. 97-875 (U.S. Vet. App. Aug. 14, 2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

It has been the policy of the VA that the Board has original 
jurisdiction over all cases involving determination of basic 
eligibility for attorney fees paid by the VA from past-due 
benefits.  See 38 U.S.C.A. § 5904(c); 38 C.F.R. § 20.609(c) 
(1999).  However, in a recent decision, the United States 
Court of Appeals for Veterans Claims (Court) held that the 
Board does not have original jurisdiction to consider under 
section 5904(c)(2) any issues regarding entitlement to 
attorney fees in direct-payment cases.  The Court held that 
all issues involving entitlement or eligibility for attorney 
fees under direct-payment contingency-fee agreements, as 
contrasted with the issues of reasonableness and 
excessiveness, must first be addressed by the RO in 
accordance with the normal adjudication procedures and cannot 
be the subject of sua sponte or other original (on motion) 
BVA review.  See Scates v. Gober, No. 97-875 (U.S. Vet. App. 
Aug. 14, 2000).


ORDER

The matter is dismissed.


		
	S. L. KENNEDY
Member, Board of Veterans' Appeals



 


